ORDER
IAN JAY JOSKOWITZ of BAYONNE, who was admitted to the bar of this State in 2001, having been ordered to show cause, *321inter alia, why he should not be temporarily suspended from the practice of law for failure to provide quarterly certifications of his employment status as ordered by the Court on January 11, 2001, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that IAN JAY JOSKOWITZ is temporarily suspended from the practice of law until he complies with the Order of January 11, 2001, and until the further Order of this Court, effective immediately; and it is further
ORDERED that IAN JAY JOSKOWITZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that IAN JAY JOSKOWITZ comply with Rule 1:20-20 dealing with suspended attorneys.